DETAILED ACTION
This Final action is in response to an amendment filed 9/16/22.  Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi in US 2014/0028582 (hereinafter Choi).

Regarding claim 10, Choi discloses a display device (Choi’s par. 3), comprising: 
a display panel (Choi’s Fig. 1 and par. 37: touchscreen panel) including a first substrate (Choi’s Figs. 3, 5 and par. 66-67: see 100), a second substrate (Choi’s Figs. 3, 5 and par. 38: see 200), an active element layer disposed on the first substrate (Choi’s par. 67: pixels), and a sealing member coupling the first substrate and the second substrate to each other (Choi’s Figs. 3, 5 and par. 46: see 400); and 
a touch member disposed on the display panel (Choi’s Figs. 1-5 and par. 40, 43, 63-65: see 220-260), wherein the touch member (Choi’s Figs. 1-5: see 220-260) includes: 
a first touch conductive layer (Choi’s Figs. 1, 3, 5 and par. 59-60: see 220, 230) including a touch signal line (Choi’s Figs. 1-5 and par. 60: see 230) and a sub-touch antistatic line (Choi’s Figs. 1-5 and par. 65: see 250 and 270) at least partially overlapping a touch antistatic line (Choi’s Figs. 4-5 and par. 52: see 260); 
a first touch insulating layer (Choi’s Figs. 3, 5 and par. 63: see 240) disposed on the first touch conductive layer (Choi’s Figs. 3, 5: see 240 over 230/250/270); and 
a second touch conductive layer (Choi’s Figs. 3, 5 and par. 52: see 260) disposed on the first touch insulating layer (Choi’s Figs. 3, 5) and including the touch antistatic line (Choi’s Figs. 3, 5 and par. 52: see 260), wherein the touch antistatic line is disposed outside of the touch signal line (Choi’s Figs. 1-5: 260 outside 230), and at least partially overlaps the sealing member of the display panel (Choi’s Figs. 1, 3, 5 and par. 52: 260 overlapping 400) and wherein the sub-touch antistatic line (Choi’s Figs. 1-5: see 250 and 270) includes an opening (Choi’s Figs. 4-5: see space between 250 and 270 which is filled by 240) that overlaps the sealing member of the display panel (Choi’s Figs. 4-5: space between 250 and 270 overlaps 400).

Regarding claim 13, Choi discloses wherein the touch antistatic line is electrically connected to the sub-touch antistatic line through a through hole (Choi’s Figs. 3, 5 and par. 69: holes 252/272 connecting 260 to 250/270) penetrating the first touch insulating layer (Choi’s Fig. 3 and par. 69: 240).

Regarding claim 16, Choi discloses disclose wherein an outer surface of the touch antistatic line (Choi’s Figs. 1, 3, 5: see 260) protrudes outward from an outer surface of the sealing member (Choi’s Figs. 1, 3, 5: see 400).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.

Regarding claim 11, Choi fails to explicitly disclose wherein light transmittance of the second touch conductive layer is higher than light transmittance of the first touch conductive layer.
However, because Choi does disclose the guard lines 250/270 made of the same low resistance metal (Choi’s par. 84-86) and Choi also discloses that low resistance metal can be opaque (Choi’s par. 59). Thus, it would have been obvious to one of ordinary skill in the art that:
wherein light transmittance of the second touch conductive layer (Choi’s Figs. 4-5 and par. 52: transparent conductive material 260) is higher than light transmittance of the first touch conductive layer (Choi’s Figs. 4-5 and par. 47-48, 60, 85: low resistance metal material for 250/270 which upon combination is opaque per par. 59), 
in order to obtain the predictable result of already known transmittances for the materials used, opaque for low resistance metal (Choi’s par. 59) and transparent for the line 260 (Choi’s par. 52).

Regarding claim 14, Choi fails to explicitly disclose wherein light transmittance of the sub-touch antistatic line is lower than light transmittance of the touch antistatic line. However, because Choi does disclose the guard lines 250/270 made of the same low resistance metal (Choi’s par. 84-86) and Choi also discloses that low resistance metal can be opaque (Choi’s par. 59). Thus, it would have been obvious to one of ordinary skill in the art that:
  wherein light transmittance of the sub-touch antistatic line (Choi’s Figs. 4-5 and par. 47-48, 60, 85: low resistance metal material for 250/270 which upon combination is opaque per par. 59) is lower than light transmittance of the touch antistatic line (Choi’s Figs. 4-5 and par. 52: transparent conductive material 260), 
in order to obtain the predictable result of already known transmittances for the materials used, opaque for low resistance metal (Choi’s par. 59) and transparent for the line 260 (Choi’s par. 52).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Park et al. in US 2020/0168689 (hereinafter Park). 

Regarding claim 12, Choi discloses the first conductive layer includes a metal that is opaque to visible light (Choi’s Figs. 4-5 and par. 47-48, 60, 85: low resistance metal material for 250/270 which upon combination is opaque per par. 59).  But Choi fails to disclose wherein the second touch conductive layer includes a metal that is transparent to visible light. 
However, in the same field of endeavor of touch panels with guard rings, Park discloses a second touch conductive layer including a metal that is transparent to light (Park’s Figs. 4-5 par. 122: BL is transparent and can be metal, e.g. gallium, tin). Therefore, it would have been obvious to one of ordinary skill in the art to use Park’s teachings in Choi’s guard ring, in order to obtain the predictable result of a transparent conductive material used for guard rings (Choi’s par. 52 and Park’s par. 122). 

Regarding claim 15, Choi fails to disclose wherein a width of the touch antistatic line is less than a width of the sealing member.
However, in the same field of endeavor of touch panels with guard rings, Park discloses a sealing member having a width (Park’s Fig. 7A and par. 155: see L2 in direction D2) which appears larger than the width of the touch antistatic line BL in S or zigzag shape (Park’s Fig. 7A: W1 appears smaller than L2, Fig. 8A: see width in direction D1 of SBL1 which appears smaller than the width of SL in direction D2, or Fig. 5B: width in direction D5 of SBL3 which appears smaller than the width of SL in direction D2). 
Thus, it would have been obvious to one of ordinary skill in the art, through routine optimization to obtain a width of the touch antistatic line (Choi’s Figs. 1, 3-5: 260 which would have the shape of BL in Park’s Figs. 7A, 8A-B: slimmest width of BL, SBL1 and SBL3 in directions D1 and D5 respectively) being less than a width of the sealing member (Park’s Figs. 7A, 8A-B: width of SL on direction D2), in order to obtain the predictable result of increasing the resistance of the connection pattern (Park’s par. 158) while still controlling the width of the separation space according to the desired width of the sealing unit (Park’s par. 186), and because Park discloses different embodiments that still meet the intended objective while apparently having a slimmer antistatic line with respect to the sealing member (Park’s Figs. 7-8). See MPEP 2144.05 for obviousness of proportions.

Allowable Subject Matter
Claims 1-9 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose “A display device, comprising: a display panel including a first substrate, a second substrate, an active element layer disposed on the first substrate, and a sealing member coupling the first substrate and the second substrate to each other; and a touch member disposed on the display panel and including a touch signal line, and a touch antistatic line, and a sub-touch antistatic line, wherein the touch antistatic line is disposed outside of the touch signal line and at least partially overlaps the sealing member, wherein the touch antistatic line laterally surrounds the display panel and comprises a first touch antistatic line and a second touch antistatic line, wherein a first end of the first touch antistatic line is disposed adjacent to a second end of the second touch antistatic line with a disconnection area therebetween, and wherein a portion the sub-touch antistatic line is disposed in the disconnection area”. Dependent claims 2-9 are allowable for at least the same reason.
Regarding claim 17, the prior art fails to disclose “A display device, comprising: a display panel including a first substrate, a second substrate, an active element layer disposed on the first substrate, and a sealing member coupling the first substrate and the second substrate to each other; and a touch member including a plurality of touch lines, a touch antistatic line, and a sub-touch antistatic line, wherein the outermost touch line of the plurality of touch lines includes a conductive layer that is substantially transparent to visible light, and at least partially overlaps the sealing member, wherein the touch antistatic line laterally surrounds the display panel and comprises a first touch antistatic line and a second touch antistatic lines wherein a first end of the first touch antistatic line, is disposed adjacent to a second end of the second touch antistatic line with a disconnection area therebetween, and wherein a portion the sub-touch antistatic line is disposed in the disconnection area”. Dependent claims 18-20 are allowable for at least the same reason.
Choi discloses a display device with a display substrate and a touch substrate with a sealing member in-between (Choi’s Figs. 1-5: 100, 200 and 400 in-between), an antistatic line surrounding the display panel (Choi’s Figs. 1-5: see 260) and a sub-touch antistatic line (Choi’s Figs. 1-5: see 250/270). But Choi fails to disclose “a first touch antistatic line and a second touch antistatic lines wherein a first end of the first touch antistatic line, is disposed adjacent to a second end of the second touch antistatic line with a disconnection area therebetween, and wherein a portion the sub-touch antistatic line is disposed in the disconnection area” as necessary for claims 1 and 17.
Wu et al. in US 2021/0232266 discloses a display panel and a touch substrate (Wu’s par. 62-65) with a sub-touch antistatic line (Wu’s Fig. 8: see 133’) a touch antistatic line comprising a first touch antistatic line and a second touch antistatic line with ends disposed adjacent to each area and a disconnection area in-between (Wu’s Figs. 5-7: see OP1 between left and right side of 131). But Wu fails to disclose a sealing member or explicitly make obvious a portion the sub-touch antistatic line is disposed in the disconnection area, as necessary for claims 1 and 17. Wu also fails to disclose the outermost touch line including a conductive layer substantially transparent to visible light and at least partially overlapping the sealing member as necessary for claim 17 or the sub-touch antistatic line at least partially overlaps the sealing member as necessary for claim 1.
Nor does any other art disclose these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. On pg. 13 of the Remarks, Applicant argues with respect to claim 10 that Choi fails to disclose the single structure sub-touch antistatic line because Choi’s Fig. 5 guard rings 250 and 270 are two separate structures. The office must respectfully disagree, please note that the term “single structure” was not claimed. Furthermore, Choi’s Fig. 5 guard ring patterns 250 and 270 are formed of the same material and in the same layer (Choi’s par. 84), they are also connected by pattern 260 on top of the insulation layer 240, as such they can be considered a single structure. Even further, in the instant claims 1 and 17, Applicant uses the singular term “antistatic line” which comprises two lines shown as different structures in Fig. 3. Consequently, in light of the specification that uses the singular word “line” to denotate two separate structures, and in light of Choi’s patterns 250 and 270 being formed of the same material on the same layer and being connected, it is reasonable to interpret a “sub-touch antistatic line” as formed by both rings 250 and 270 with an opening in between to accommodate the insulation layer 240. The rejection above has been modified to address the added limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tian et al. in US 2021/0176903, Lim et al. in US 2018/0018029 and Yan et al. in US 2022/0075483 all directed to ESD lines for protecting touch screens.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621